In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00076-CV


                             SCOTT ODAM, APPELLANT

                                           V.

 THE STATE OF TEXAS, THE DEPARTMENT OF PUBLIC SAFETY, & THE CITY OF
                      LUBBOCK, TEXAS, APPELLEES

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2016-522,822, Honorable Les Hatch, Presiding

                                  September 4, 2019

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pro se appellant, Scott Alan Odam, filed a notice of appeal from the trial court’s

order signed January 27, 2017. Upon receiving a suggestion of bankruptcy, this Court

abated the purported appeal in compliance with applicable rules of procedure. See TEX.

R. APP. P. 8.2, 8.3; Odam v. State, No. 07-17-00076-CV, 2017 Tex. App. LEXIS 2387

(Tex. App.—Amarillo Mar. 21, 2017, order) (per curiam). Subsequently, appellant filed

three separate motions seeking to withdraw his notice of appeal, motions which we have

construed as motions to dismiss his appeal. Noting that all activity related to this case
was suspended per Rule 8.2, we carried those motions until such time as the Court

received satisfactory notice that the bankruptcy stay had been lifted and the appeal could

be reinstated.

       Appellant has now filed with the Court a Notice of Dismissal of Bankruptcy

accompanied by an order signed by the judge of the United States Bankruptcy Court for

the Northern District of Texas, Lubbock Division, indicating that appellant’s bankruptcy

proceeding has been dismissed with prejudice to refiling for a two-year period. We now

reinstate the appeal and proceed to act on the motions appellant has filed by which he

seeks to dismiss his appeal. See TEX. R. APP. P. 8.2, 8.3(a). Without passing on the

merits of the appeal or the appealability of the order he originally sought to challenge, we

grant his motions and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). The Court

having dismissed the appeal at appellant’s request, no motions for rehearing will be

entertained and our mandate will issue forthwith.




                                                               Brian Quinn
                                                               Chief Justice




                                             2